989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Lawrence MCLEAN, Plaintiff-Appellant,v.Richard G. KIEKBUSCH;  Paul Brassard, Defendants-Appellees.
No. 93-6044.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-801-AM)
Anthony Lawrence McLean, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Anthony Lawrence McLean appeals the district court's order dismissing his claims against Value Added Communications.*  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court's order refers to Value Added Communications.  Actually, McLean sued Paul Brassard of Value Added Communications.  The Court did not dismiss the claims against the remaining defendant, Richard G. Kiekbusch, Superintendent of the Prince William-Manassas Regional Detention Center